Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 14, 2018 (the
“Effective Date”), is by and between CRYSTAL ROCK HOLDINGS, INC., a Delaware
corporation (together with any subsidiaries, the “Company”), and DAVID JURASEK
(the “Executive”). The Company and the Executive agree as follows:

 

1.       Employment.

 

1.1       General. The Company shall employ the Executive, and the Executive
accepts employment, as Chief Financial Officer (“CFO”) of the Company, upon the
terms and conditions described herein. The Executive’s employment hereunder will
commence under this Agreement on the Effective Date and will continue for the
Employment Term (as defined in Section 2.1 hereof) unless terminated sooner as
herein provided. During the Employment Term, the Executive shall devote all of
his business time, attention and skills to the business and affairs of the
Company, and will not undertake any commitments that would interfere with or
impair his performance of his duties and responsibilities. Without limiting the
generality of the foregoing, the Executive understands and agrees that he is
subject to all of the terms and conditions of (i) the Company’s Code of Ethics
as adopted by the Board of Directors on March 28, 2011 (“Code of Ethics”) and
(ii) the Company’s Supplemental Conflict of Interest Policy for Director and
Officers adopted June 23, 2016 (“Supplemental Policy”) including without
limitation Section III.D. thereof, and the Executive represents and warrants
hereby that he has made to the Company all of the disclosures required to be
made pursuant to either the Code of Ethics or the Supplemental Policy. The
Company acknowledges that as of the date of the execution of this Agreement, it
has no knowledge of the Executive having violated any of the provisions of
either the Code of Ethics or the Supplemental Policy.

 

1.2       Duties. The Executive shall at all times render his services at the
direction of the Board of Directors (the “Board of Directors”) and the Chief
Executive Officer of the Company, and shall report primarily to the Chief
Executive Officer. His duties generally will include those required for the
day-to-day and long-term planning, development, operation and advancement of the
financial administration of the Company and its affiliates. Subject to Section
3.8 below, the Company may assign to the Executive such other executive and
financial administrative duties for the Company or any affiliate of the Company
as may be determined by the Board of Directors, consistent with the Executive’s
status as CFO. The Executive agrees to diligently use his best efforts to
promote and further the reputation and good name of the Company and perform his
services well and faithfully.

 

2.       Term, Renewal and Termination.

 

2.1       Term; Renewal. Subject to Section 2.2, the Executive’s employment by
the Company pursuant to this Agreement shall begin on the Effective Date and end
at 11:59 p.m., East Coast time, on December 31, 2019; provided, however, that
the term of employment shall be extended for periods of one year commencing on
January 1, 2020 and on each subsequent January 1 thereafter if the Executive,
after June 30 and on or before September 15 of the then current term, gives
written notice to the Company (with a copy to the Chair of the Compensation
Committee of the Board of Directors) of his desire to extend his employment and
the Company agrees by written notice to the Executive, on or before September 30
of the then current term of employment, to so extend the term of employment. The
last day of such term, as so extended from time to time, is herein referred to
as the “Expiration Date” and the period beginning on the Effective Date and
ending on the Expiration Date is herein referred to as the “Employment Term.”

 

27



 

2.2       Early Termination. Notwithstanding anything to the contrary contained
in this Agreement, the Executive’s employment may be terminated prior to the end
of the Employment Term only as set forth in this Section.

 

2.2.1       Termination Upon Resignation or Death of Executive. The Executive’s
employment shall terminate upon the resignation or death of the Executive. In
case of termination pursuant to this Section 2.2.1, the Company shall pay to the
Executive (or, in case of his death, to his estate or his beneficiary designated
in writing), the base salary earned by the Executive pursuant to Section 3,
prorated through the date of resignation or death.

 

2.2.2       Termination Upon Disability of Executive. The Executive’s employment
shall terminate by reason of the disability of the Executive. For this purpose,
“disability” shall mean the Executive’s inability, by reason of accident,
illness or other physical or mental disability (determined in good faith by the
Board of Directors with the advice of a qualified and independent physician), to
perform satisfactorily the duties required by his employment hereunder for any
consecutive period of 120 calendar days. In case of termination pursuant to this
Section 2.2.2, the Executive shall continue to receive his base salary prorated
through the time of such termination, less any amount the Executive receives
during such period from any Company sponsored or Company paid source of
insurance, disability compensation or government program.

 

2.2.3       Termination Upon Mutual Consent. The Executive’s employment may be
terminated by the mutual consent of the Company and the Executive on such terms
as they may agree.

 

2.2.4       Termination For Cause. The Executive’s employment shall terminate
immediately on notice to the Executive upon a good faith finding of the Board of
Directors that the Executive has (i) willfully or repeatedly failed in any
material respect to perform his duties in accordance with the provisions of this
Agreement following 30 days’ prior written notice to the Executive and failure
of the Executive to cure such deficiency, (ii) committed a breach of any
provision of Section 4 hereof, (iii) misappropriated assets or perpetrated fraud
against the Company, (iv) been convicted of a crime which constitutes a felony,
or (v) been engaged in the illegal use of controlled or habit forming
substances. The preceding clauses (i)–(v) shall constitute “Cause” for
termination of the Executive hereunder. In the event of termination for Cause
pursuant to this Section 2.2.4, the Company shall pay the Executive his base
salary prorated through the date of termination.

 

28



 

Notwithstanding any other provision of this Agreement, the Executive shall not
be terminated for Cause unless and until the Executive has had an opportunity to
appear before the Board of Directors to hear and respond to the allegations of
Cause for his termination.

 

2.2.5       Termination by Company Without Cause. The Company may terminate the
Executive’s employment at any time and for any reason, without Cause, upon
written notice to the Executive. Termination of employment on the Expiration
Date by reason of non- renewal as provided in the first sentence of Section 2.1
shall not be considered a termination of employment without Cause.

 

In the event of termination pursuant to this Section 2.2.5, the Company shall,
subject to Section 2.2.7, pay or provide to the Executive or the Executive’s
estate should the Executive’s death occur after the termination date and before
all payments have been made under this Section 2.2.5 the following termination
benefits: (i) an amount (the “Payout Amount”) equal to the Executive’s annual
base salary as of the termination date, payable as follows: 50% of the Payout
Amount on the six-month anniversary of the termination date, followed by 8.3333%
of the Payout Amount each month for six additional months in equal regular
monthly installments, in each case less income taxes and other applicable
withholdings, and (ii) the Executive’s “Fringe Benefits” (as defined in the
following sentence) for 12 months (or, in the case of COBRA continuation
benefits as described in the following paragraph, such longer period of time as
such benefits continue in accordance with COBRA).

 

“Fringe Benefits” are the benefits described in this paragraph. The obligation
of the Company to provide Fringe Benefits following any termination that is or
is deemed to be without Cause shall mean that the Executive’s participation
(including dependent coverage) in the life and health insurance plans of the
Company in effect immediately prior to the termination shall be continued, or
substantially equivalent benefits provided, by the Company, at a cost to the
Executive no greater than his cost at the date of such termination, for the
period in which the Company shall be obligated to pay the Payout Amount (but not
more than 12 months). Notwithstanding the foregoing, if the Company shall be
unable to provide for the continuation of an insurance benefit (such as life or
health insurance) because such benefit was provided pursuant to an insurance
policy that does not provide for the extension of such insurance benefit
following termination of the employment of the Executive, then the Executive may
purchase insurance providing such insurance benefit and, whether or not the
Executive so elects to purchase insurance, the Company’s only obligation with
respect to such insurance benefit shall be to reimburse the Executive for his
premium costs, up to a maximum aggregate amount for all policies of insurance
purchased by the Executive pursuant to this sentence of $15,000 per annum,
prorated for partial years. If the Company is obligated pursuant to the
so-called “COBRA” law to offer the Executive the opportunity for a temporary
extension of health coverage (“continuation coverage”), then the Executive shall
elect continuation coverage, and the premium cost of such coverage shall be
borne by the Company and the Executive as provided in the first sentence of this
paragraph. Continuation coverage provided pursuant to COBRA shall terminate in
accordance with COBRA. To the extent that any benefit required to be provided to
the Executive by the Company by reason of a termination for Cause shall be
provided to the Executive by any successor employer, the Company’s obligation to
provide that benefit to the Executive shall be correspondingly offset or shall
cease, as the case may be. Except as expressly required by COBRA, in no event
shall the Company have any obligation to provide Fringe Benefits after the
expiration of the 12-month period provided in this Section 2.2.5. The Executive
shall not be entitled to any other expense or benefit following the termination
of his employment for any reason.

 

29



 

2.2.6       Termination in Connection with Change of Control. If the employment
of the Executive terminates for any reason, including termination by the
Executive, within 30 days following the end of the “Retention Period” (as
defined in Section 3.8.1 below), then, in lieu of any payments or benefits that
may otherwise be owed to the Executive pursuant to Section 2.2.5 above, the
Company shall, subject to Section 2.2.7, pay or provide to the Executive or the
Executive’s estate should the Executive’s death occur after the termination date
and before all payments have been made under this Section 2.2.6 the following
termination benefits: (i) an amount (the “Change of Control Payout Amount”)
equal to the Executive’s annual base salary as of the termination date, payable
as follows: 50% of the Change of Control Payout Amount on the six-month
anniversary of the termination date, followed by 8.3333% of the Change of
Control Payout Amount each month for six additional months in equal regular
monthly installments, in each case less income taxes and other applicable
withholdings, and (ii) the Executive’s Fringe Benefits (as defined above) for 12
months.

 

2.2.7       No Other Termination Benefits; Release. The Executive understands
and agrees that, subject to Section 3.8.3 below, the termination payments and
benefits described in Section 2.2 constitute all of the payments and benefits to
which he (or his estate or beneficiary) will be or become entitled to receive in
case of termination of his employment, and that such payments and benefits are
in lieu of any and all other payments and benefits of every kind or description
to which he may be entitled, including, without limitation, the right to receive
a bonus payment or any portion thereof. Any accrued but unpaid vacation
compensation shall be payable upon termination of employment. In addition, the
Executive understands and agrees that the Company’s obligation to pay or provide
the termination payments and benefits described herein is conditioned upon and
subject to the execution and non-revocation by the Executive of a separation
agreement in form and substance reasonably satisfactory to the Company, which
form shall include mutual non-disparagement language (provided that the
Company’s commitment shall be limited to members of the Company’s senior
management team while employed by the Company) and a form of release of claims
against the Company, the principal terms and conditions of which release of
claims shall be as set forth in Exhibit A to this Agreement.

 

2.2.8       No Duty to Mitigate; Termination of Benefits. The Executive shall
not be required to mitigate the amount of any compensation payable to him
pursuant to Section 2 hereof, whether by seeking other employment or otherwise,
nor shall any compensation earned by the Executive during the period of
continuance of any payments under Section 2 hereof reduce the amount of
compensation payable under Section 2.

 

30



 

3.       Compensation. During the Employment Term, the Company shall pay, in
full payment for all of the Executive’s services rendered hereunder, the
following compensation:

 

3.1       Base Salary. The Company shall pay the Executive an annual base
salary, less income taxes and other applicable withholdings, of $200,000 in
accordance with the Company’s standard payroll installments. The Compensation
Committee of the Board of Directors will review the annual base salary amount as
soon as practicable after the end of each fiscal year of Company to consider
whether or not it should be increased. Such determination shall be in the sole
discretion of the Committee using such criteria as the members of the Committee
deem relevant, including, but not limited to, the performance of the Company and
the Executive.

 

3.2       Bonuses. In its sole discretion, the Compensation Committee of the
Board of Directors may (but is not required to) determine that the Company shall
pay a bonus to the Executive after the end of each fiscal year of the Company.
Such determination shall take place as soon as practicable after the end of the
fiscal year, using such criteria as the members of the Committee shall deem
relevant, including, but not limited to, the performance of the Company and the
Executive. Any bonus that is to be paid to the Executive under this Section 3.2
shall be paid within 75 days after the end of the fiscal year of the Company to
which it relates.

 

3.3       Stock Options and Restricted Stock. The Executive shall be eligible to
receive stock options and awards of restricted stock from time to time, as
determined by the Compensation Committee of the Board of the Directors of the
Company.

 

3.4       Vacation. The Executive shall be entitled to four (4) weeks of
vacation in each 12-month period during the Employment Term, without carryover
of unused vacation time. No more than two (2) weeks may be taken consecutively.

 

3.5       Executive Benefit Plans. The Executive shall be entitled to
participate in all plans or programs sponsored by the Company for employees in
general, including without limitation, participation in any group health,
medical reimbursement, or life insurance plans.

 

3.6       Expense Allowance. The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by him from time to time in the
performance of his duties hereunder, against receipts therefor in accordance
with the then effective policies and requirements of the Company.

 

3.7       Disability and Other Insurance; Automobile Allowance. The Company
shall have no obligation to provide disability insurance to the Executive. The
Company agrees to provide an allowance of up to $25,000 per year, in the
aggregate, to reimburse the Executive for (i) the actual cost of premiums
incurred by the Executive for disability insurance obtained by the Executive;
(ii) the actual cost of premiums incurred by the Executive for any other
insurance which would not be available to the Executive under the Company’s
customary benefit plans; and (iii) the actual cost of leasing and operating an
automobile for use by the Executive during the Executive’s employment with the
Company. The Executive may determine in his reasonable judgment how to allocate
the allowance between disability insurance premiums, other insurance premiums
and automobile leasing expense.

 

31



 

3.8        Retention Bonus.

 

3.8.1       Continued Employment. From the Effective Date and continuing for a
period of six (6) months (the “Retention Period”), in addition to performing his
regular duties as set forth in Section 1.2 above, the Executive shall work in
good faith towards the integration of the Company within DS Services and its
affiliates.

 

3.8.2       Retention Bonus. If the Executive remains employed by the Company
pursuant to this Agreement at all times during the Retention Period, the Company
shall pay the Executive a retention bonus equal to three (3) months of the base
salary set forth in Section 3.1, less all applicable deductions and withholdings
(the “Retention Bonus”), such Retention Bonus to be paid within 30 days after
the end of the Retention Period. The Executive will not be entitled to the
Retention Bonus if he voluntarily resigns his employment with the Company prior
to the end of the Retention Period or his employment ends prior to the end of
the Retention Perion due to his death, disability or termination with Cause.

 

3.8.3       Early Termination by Company. If the Company terminates the
Executive’s employment prior to the end of the Retention Period without Cause
pursuant to Section 2.2.5 above, the Executive shall have such rights as are
provided in Section 2.2.5, and in addition to such payments and benefits as are
provided in Section 2.2.5, the Company will pay the Executive the Retention
Bonus.

 

4.       Protection of Confidential Information; Non-Compete.

 

4.1       Acknowledgements. The Executive acknowledges that:

 

(a)       The Executive has obtained, and during his continued employment by the
Company will obtain, secret and confidential information concerning the business
of the Company and its affiliates, including, without limitation, highly
confidential strategic and financial information about the Company and other
confidential information having to do with the day-to-day operation of the
business, including without limitation customer lists and sources of supply,
their needs and requirements, the nature and extent of contracts with them, and
related cost, price and sales information.

 

(b)       The Company and its affiliates will suffer substantial and irreparable
damage which will be difficult to compute if, during the period of his
employment with the Company or thereafter, the Executive should enter a
competitive business or should divulge secret and confidential information
relating to the business of the Company and its affiliates heretofore or
hereafter acquired by him in the course of his employment with the Company.

 

(c)       The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company and its affiliates.

 

32



 

4.2       Confidentiality.

 

4.2.1       Non-Disclosure. The Executive agrees that he will not at any time,
either during the Employment Term or thereafter, divulge to any person, firm or
corporation any information obtained or learned by him during the course of his
employment with the Company, with regard to the operational, financial, business
or other affairs of the Company and its affiliates, and their respective
officers and directors, including, without limitation, trade secrets, customer
lists, sources of supply, pricing policies, operational methods or technical
processes, except (i) in the course of performing his authorized duties
hereunder, (ii) with the Company’s express written consent; (iii) to the extent
that any such information is lawfully in the public domain other than as a
result of the Executive’s breach of any of his obligations hereunder; or (iv)
where required to be disclosed by court order, subpoena or other government
process. In the event that the Executive shall be required to make any
disclosure pursuant to the provisions of clause (iv) of the preceding sentence,
the Executive promptly, but in no event more than 48 hours after learning of
such subpoena, court order, or other government process, shall notify the
Company, by personal delivery or by e-mail or other electronic means, confirmed
by mail, to the Chairman of the Board of the Company and, if the Company so
elects and at the Company’s expense, the Executive shall: (a) take all
reasonably necessary steps requested by the Company to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Company to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof.

 

4.2.2       Protected Activities. The Executive understands that nothing in this
Agreement or any other Company agreement, policy, practice, procedure, directive
or instruction limits his ability to: (i) file a charge or complaint with any
governmental agency, governmental commission or other governmental authority
(“Governmental Authority”), (ii) report possible violations of law or regulation
to any Governmental Authority, (iii) make other disclosures that are protected
under the whistleblower provisions of applicable law or regulation, or (iv)
receive a whistleblower or other award from a Governmental Authority for
information provided to a Governmental Authority. The Executive further
understands that he does not need permission from anyone at the Company or the
Company’s legal counsel in order to take any of the actions described in this
paragraph, nor does he have to notify the Company that he has taken or intends
to take any of these actions. The Executive further understands that nothing in
this Agreement is intended to interfere with or restrain the immunity provided
under 18 U.S.C. section 1833(b) for confidential disclosures of trade secrets
(a) to lawyers or government officials solely for the purpose of reporting or
investigating a suspected violation of law or (b) in a sealed filing in court or
another legal proceeding.

 

4.3       Return of Property. Upon termination of his employment with the
Company, or at any time the Company may so request, the Executive will promptly
deliver to the Company all Company property, including without limitation all
memoranda, notes, records, reports, manuals, drawings, blueprints, computer and
peripheral software and hardware, files, databases, documentation, procedures,
financial statements, employee manuals, customer and vendor lists and contracts,
and product material or information, and all copies thereof, relating to the
business of the Company and its affiliates, and all other property associated
therewith, which he may then possess or have under his control.

 

33



 

4.4       Non-Competition. During the Employment Term and for a period equal to
the time during which Executive receives severance payments or benefits pursuant
to Section 2 of this Agreement or for a period of 12 months in the event the
Executive is terminated without entitlement to severance benefits herein, the
Executive shall not, without the prior written permission of the Company, (i)
within Connecticut, Massachusetts, New Hampshire, New York, Rhode Island, or
Vermont; any other area of the United States in which the Company operates; or
the remainder of the United States, its territories and possessions, directly or
indirectly, engage in any activity or business that is the same or substantially
similar to the work performed by the Executive for the Company and/or of the
same substantive competency or nature as the work performed by the Executive for
the Company, whether or not such engagement is as a consultant, independent
contractor, agent, employee, officer, partner, director or otherwise, alone or
for his own account or in association with any other person, corporation or
other entity, for any Competitive Business (as defined below); provided,
however, that the Executive shall be deemed to be acting “within” the above
territories, even if physically outside of the territories, if the Executive’s
activities assist the Competitive Business within the territories; (ii) directly
or indirectly, hire or attempt to hire any person who is employed or retained by
the Company or its affiliates (or was so employed within the immediately prior
three months), or solicit, entice or encourage any such person to terminate his
or her relationship with the Company; or (iii) solicit for a competitive
purpose, interfere with the Company’s relationship with, or endeavor to entice
away from the Company or its affiliates any of their customers or sources of
supply. However, nothing in this Agreement shall preclude the Executive from
investing his personal assets in the securities of any Competitive Business if
such securities are traded on a national stock exchange and if such investment
does not result in his beneficially owning, at any time, more than 1.0% of the
publicly-traded equity securities of such competitor. “Competitive Business”
shall mean any business or enterprise which (a) designs, sells, manufactures,
markets and/or distributes still or sparkling spring or purified bottled water
products or non-alcoholic beverages, or office refreshment products, including
coffee, in the home and office market, or (b) competes or is planning to compete
with any other business in which the Company or its subsidiaries is involved at
any time during the 12-month period immediately prior to the termination of the
Executive’s employment.

 

4.5       Enforcement. If the Executive commits a breach, or threatens to commit
a breach, of any of the provisions of Section 4, the Company shall have the
right and remedy to have the provisions of this Agreement specifically enforced
by any court having jurisdiction over the matter, it being acknowledged and
agreed by the Executive that the services being rendered hereunder to the
Company are of a special, unique and extraordinary character and that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company. Such
right and remedy shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company under law or equity.

 

34



 

4.6       Blue Penciling. If any provision of Section 4 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration or area, or all of them, and such provision or provisions shall then be
applicable in such modified form.

 

5.       Representations of Executive. The Executive represents and warrants to
the Company that he has had an opportunity to consult his personal counsel and
other advisors in connection with the preparation, execution and delivery of
this Agreement, and that he understands that Company counsel represented the
Company and did not and does not represent the Executive in this matter. The
Executive is not a party to or bound by any agreement, understanding or
restriction that would or may be breached by the Executive’s execution and full
performance of this Agreement. The Executive expressly undertakes and agrees
that none of his acts or duties hereunder that will violate any obligations he
may have to any other employer (or will impose on the Company any liability to
any other employer) and that he has complied with all requirements of notice
applicable to the termination of any prior employment before he commenced his
employment with the Company. The Executive further represents and warrants that
he has delivered to the Company complete copies of all employment agreements,
understanding and restrictions to which he has been subject at any time during
the last five years.

 

6.       Construction of this Agreement.

 

6.1       Choice of Law. This Agreement is to be construed pursuant to the laws
of the State of Connecticut, without regard to the laws affecting choice of law.

 

6.2       Invalid Agreement Provisions. Should any provision of this Agreement
become legally unenforceable, no other provision of this Agreement shall be
affected, and this Agreement shall continue as if the Agreement had been
executed absent the unenforceable provision.

 

6.3       No Other Agreements. This Agreement represents the full agreement
between the Company and the Executive with respect to the subject matter hereof
and the Company and the Executive have made no agreements, representations or
warranties relating to the subject matter of this Agreement that are not set
forth herein, it being understood that the Executive is also bound by the Code
of Ethics and the Supplemental Policy. This Agreement supersedes any and all
other agreements, oral or written, that may define the employment relationship
between the Executive and the Company or any affiliate of the Company, and all
of such other agreements are hereby terminated, without liability to any party
thereto. Nothing in this Agreement confers any rights or remedies on any person
or entity or than the parties hereto.

 

35



 

6.4       Notices. All notices provided for in this Agreement shall be in
writing and shall be deemed to be given when delivered personally to the party
to receive the same, when transmitted by e-mail or other electronic means or
when mailed first class, postage prepaid by certified mail, return receipt
requested, addressed to the party to receive the same at the applicable
addresses set forth below or such other address as the party to receive the same
shall have specified by written notice give in the manner provided for in this
Section. All notices shall be deemed to have been given as of the date of
personal delivery, transmittal or mailing thereof, except that notices to the
Company by facsimile or electronic transmittal that are received after 5:00
p.m., East Coast time, shall be deemed to have been received at 9:00 a.m. on the
next succeeding business day.

 

If to the Executive: Mr. David Jurasek, 520 Park Road, Watertown, Connecticut
06795, with a copy to Robert Opotzner, Esq., 148 Deer Hill Avenue, Danbury, CT
06810, telephone 203-885-1938.

 

If to the Company: Crystal Rock Holdings, Inc., 1050 Buckingham Street,
Watertown, Connecticut 06795, Attention: Chairman of the Board, with a copy to:
Jeffrey F. Manzella, Esq. or his successor, Director of Legal, DS Services of
America, Inc., 2300 Windy Ridge Parkway, Suite 500N, Atlanta, GA 30339,
telephone 770-937-7395.

 

6.5       Assignment. This Agreement may be assigned by the Company to any
affiliate of the Company, as well as in connection with any sale or merger
(whether a sale or merger of stock or assets or otherwise) of the Company or the
business of the Company. Upon any such assignment, the references herein to the
Company shall be deemed to include the assignee, and this Agreement shall be
binding upon and inure to the benefit of the Company’s successors and assigns.
For clarity, the parties confirm that, if the Company terminates the Executive’s
employment in connection with a sale or other transaction and the purchaser or
any affiliated entity thereafter offers employment to the Executive pursuant to
the terms of this Agreement or terms substantially similar thereto, such
termination shall not be considered a termination without Cause pursuant to
Section 2.2.5 above.

 

6.6       Disputes and Controversies. The parties hereto agree that in case of
any dispute, controversy or claim arising out of or relating to this Agreement,
other than pursuant to Sections 4 and 6 hereof, the dispute, controversy or
claim shall be determined by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The place of the
arbitration shall be Hartford, Connecticut. Any arbitration award shall be based
upon and accompanied by a written opinion containing findings of fact and
conclusions of law. The determination of the arbitrator(s) shall be conclusive
and binding on the parties hereto, and any judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction.

 

6.7       Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered will be an
original, but all of which together will constitute one and the same agreement.
In pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart.

 

6.8       Waivers; Amendments. No waiver of any breach or default hereunder will
be valid unless in a writing signed by the waiving party. No failure or other
delay by any party exercising any right, power, or privilege hereunder will be
or operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. No amendment or modification of this Agreement will
be valid or binding unless in a writing signed by both the Executive and the
Company.

 

36



 

6.9       Relationship to Prior Agreement. As of the Effective Date, this
Agreement replaces and supersedes in its entirety the Employment Agreement
between the Company and the Executive dated as of November 1, 2016 and all
amendments thereto (collectively, the “Prior Agreement”). For avoidance of
doubt, no notice of termination required under the Prior Agreement shall be
required or applicable to terminate and supersede in its entirety the Prior
Agreement, and the Executive’s employment with the Company shall not be deemed
to have terminated.

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal on March
14, 2018, but as of the date first written above.

 

COMPANY: CRYSTAL ROCK HOLDINGS, INC.

 



By: /s/ Peter K. Baker     Name: Peter K. Baker     Title: CEO  

 

 

EXECUTIVE: /s/ David Jurasek   DAVID JURASEK  

 

 



 



37



 

EXHIBIT A

 

Terms of Release

 

As a condition to the Company’s obligation to pay or provide termination
payments or benefits, the Executive irrevocably and unconditionally releases,
acquits and forever discharges the Company, its affiliated and related
corporations and entities, and each of their predecessors and successors, and
each of their agents, directors, officers, trustees, attorneys, present and
former employees, representatives, and related entities (collectively referred
to as the “Released Entities”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, damages and expenses
(including attorneys’ fees and costs actually incurred) arising out of or in
connection with his employment with or termination from the Company, which the
Executive now has, owns or holds, or claims to have, own or hold, or which at
any time heretofore, had owned or held, or claimed to have owned or held, or
which the Executive at any time hereafter may have, own or hold, or claim to
have owned or held against the Released Entities, based upon, arising out of or
in connection with his employment with or termination from the Company up to the
date of this Release, including but not limited to, claims or rights under any
federal, state, or local statutory and/or common law in any way regulating or
affecting the employment relationship, including but not limited to Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act and any other federal, state, local statutory
and/or common law regulating or affecting the employment relationship. The
Executive acknowledges and understands that the termination payment or benefits
to be provided to the Executive constitute a full, fair and complete payment for
the release and waiver of all of the Executive’s possible claims arising out of
or in connection with his employment with or termination from the Company.

 

This Release does not preclude the Executive from filing a charge of
discrimination with, or participating in or cooperating with an investigation
by, the United States Equal Employment Opportunity Commission or the Connecticut
Human Rights Commission, but Executive will not be entitled to, expressly agrees
to waive, any monetary or other relief on the basis of or in connection with
such charge or investigation, including related court litigation. Nothing in
this Release prohibits, or is intended in any manner to prohibit, the Executive
from engaging in any of the “Protected Activities” set forth in Section 4.2.2 of
the Employment Agreement of which this Exhibit A is a part.

 

The Executive acknowledges that he has been provided at least twenty-one (21)
days to consider whether to sign this Release, that he has been advised to
consult with an attorney of his choosing concerning this Release, and that he
has executed and delivered this Release and waived any claims knowingly and
willingly. The Executive may revoke this Release within seven (7) days after it
is signed, and it shall not become effective or enforceable until such seven (7)
day revocation period has expired.

 

 

 

38



 

